DETAILED ACTION
Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 5-8, filed 01/15/2021, with respect to Claims 1 and 17 have been fully considered and are persuasive. The rejection of Claims 1 and 17 has been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sunwoo Lee (Reg. No. 43,337) on 02/24/2021.

Please Amend the Claims as follows:
6. The lighting apparatus according to claim 1, wherein the upper electrode includes indium tin oxide (ITO) having a thickness smaller than 1000 Å.
8. The lighting apparatus according to claim 1, wherein the lower electrode has a refractive index of 1.4 to 1.5.
9. The lighting apparatus according to claim 1, wherein the first electrode has a reflectance of 40% to 70%.
10. The lighting apparatus according to claim 1, wherein the organic light emitting diode unit further includes an auxiliary line which is electrically connected to the first electrode.
Allowable Subject Matter
Claims 1-4, 6, 8-17, 19 and 20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including a first electrode and a second electrode attached to both surfaces of the organic layer, wherein the first electrode includes an upper electrode in contact with the organic layer, an intermediate electrode in contact with the upper electrode, and a lower electrode in contact with the intermediate electrode, and wherein the intermediate electrode includes a metal layer having a thickness of 150 A to 350 A, as disclosed in Claim 1; or an auxiliary line that compensates for a conductivity of the first electrode and an insulating layer that suppresses short-circuit of the first electrode and the second electrode, an external light extracting layer including a plurality of protrusions each having a four-sided pyramid shape that refracts the light emitted from the organic light emitting diode unit to a front side of the lighting apparatus, and wherein the auxiliary line is disposed between the organic layer and the upper electrode, or the upper electrode and the intermediate electrode, or the intermediate electrode and the lower electrode, as disclosed in Claim 17.
In the instant case, Lee (US 2015/0255526) discloses an organic light emitting device (OLED) that may include a first electrode on a substrate, the first electrode having a pattern of a plurality of cells, with each cell defined with an emitting area and a non-emitting area; a second electrode facing the first electrode; an organic layer between the first electrode and the second electrode; a short-circuit preventing layer contacting at least a portion of the first electrode; and an auxiliary electrode on the short-circuit preventing Claims 1 and 17.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898